*** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                                                              Electronically Filed
                                                              Supreme Court
                                                              SCAP-13-0003607
                                                              30-JUN-2015
                                                              09:00 AM




                            SCAP-13-0003607

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      KRISHNA NARAYAN; SHERRIE NARAYAN; VIRENDRA NATH; NANCY
    MAKOWSKI; KEITH MACDONALD, as Co-Trustee for the DKM Trust
    dated October 7, 2011; SIMON YOO; SUMIYO SAKAGUCHI; SUSAN
    RENTON; Individually and as Trustee for The Renton Family
   Trust dated 12/3/09; STEPHEN XIANG PANG; FAYE WU LIU; MASSY
    MEHDIPOUR, Individually and as Trustee for Massy Mehdipour
  Trust dated June 21, 2006; G. NICHOLAS SMITH; TRISTINE SMITH;
     RITZ 1303 RE, LLC, a Colorado Limited Liability Company;
    CLIFFORD W. CHAFFEE; BRADLEY CHAFFEE, Individually and as
Trustee of the Charles V. Chaffee BRC Stock Trust dated 12/1/99,
    and the Clifford W. Chaffee BRC Stock Trust dated 1/4/98,
     GARY S. ANDERSON, RONALD W. LORENZ, and RENEE Y. LORENZ,
                       Plaintiffs-Appellees,

                                    vs.

    MARRIOTT INTERNATIONAL, INC.; THE RITZ-CARLTON DEVELOPMENT
  COMPANY, INC.; THE RITZ-CARLTON MANAGEMENT COMPANY, LLC; JOHN
ALBERT; EDGAR GUM; THE RITZ-CARLTON HOTEL COMPANY, LLC; MARRIOTT
   VACATIONS WORLDWIDE CORPORATION; MARRIOTT OWNERSHIP RESORTS,
    INC.; MARRIOTT TWO FLAGS, LP; and MH KAPALUA VENTURE, LLC,
                      Defendants-Appellants,

                                    and

     MAUI LAND & PINEAPPLE CO., INC.; EXCLUSIVE RESORTS, LLC;
  KAPALUA BAY, LLC; ASSOCIATION OF APARTMENT OWNERS OF KAPALUA
   BAY CONDOMINIUM; CAROLINE PETERS BELSOM; CATHY ROSS; ROBERT
     PARSONS; RYAN CHURCHILL; MLP KB PARTNER LLC; KAPALUA BAY
    HOLDINGS, LLC; ER KAPALUA INVESTORS FUND, LLC; ER KAPALUA
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


   INVESTORS FUND HOLDINGS, LLC; EXCLUSIVE RESORTS DEVELOPMENT
    COMPANY, LLC; and EXCLUSIVE RESORTS CLUB I HOLDINGS, LLC,
                      Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
              (CAAP-13-0003607; CIV. NO. 12-1-0586)

                    SUMMARY DISPOSTION ORDER
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
  and Circuit Judge Nakasone, in place of Wilson, J., recused)

          This appeal concerns the arbitrability of certain

“purchase-based” claims pursuant to an arbitration provision

contained in the Declaration of Condominium Property Regime of

Kapalua Bay Condominium.      The questions presented in the

underlying appeal are controlled by our recent decision in

Narayan v. Marriott (Narayan I), No. SCWC-12-819, at 16 (Hawai#i

June 3, 2015) (pub. op.), where we held “that the arbitration

provision contained in the condominium declaration is

unenforceable because the terms of the various condominium

documents are ambiguous with respect to the Homeowners’ intent to

arbitrate.”

          Pursuant to our analysis in Narayan I, the circuit

court’s August 26, 2013 order denying Defendants Marriott

International, Inc., The Ritz-Carlton Hotel Company, LLC,

Marriott Two Flags, LP, the Ritz-Carlton Development Company,

Inc., the Ritz-Carlton Management Company, LLC, John Albert,



                                     2
 *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


Edgar Gum, Marriott Ownership Resorts, Inc., MH Kapalua Venture,

LLC, and Marriott Vacations Worldwide Corporation’s motion to

compel arbitration is affirmed.

          DATED:    Honolulu, Hawai#i, June 30, 2015.

Bert T. Kobayashi, Jr.,                  /s/ Mark E. Recktenwald
Lex R. Smith,
Joseph A. Stewart,                       /s/ Paula A. Nakayama
and Maria Y. Wang for
defendants-appellants                    /s/ Sabrina S. McKenna

Terence J. O’Toole,                      /s/ Richard W. Pollack
Judith Ann Pavey, and
Andrew J. Lautenbach for                 /s/ Karen T. Nakasone
plaintiffs-appellees




                                     3